Opinión disidente del
Juez Asociado Se. Wolf.
Me veo obligado á disentir de la opinión de la mayoría de la Corte en este pleito. Los hechos y consideraciones han sido perfectamente presentados por el Juez Ponen-te. No hay duda de que el traspaso ó la tentativa de ha-cerlo no se hizo de acuerdo' con ninguna de las prescrip-ciones del Código do Comercio; en otras palabras, que no se encuentra en el Código justificación alguna para haber hecho la enagenación de los derechos del menor en los bienes de la sociedad González Méndez y Ca. ' No se llevó á efecto la debida liquidación, según lo expresó la Corte inferior en sus Considerandos 3o., 4o. y 5o., lo mismo que por la opinión de la mayoría.
No se discute que los bienes de la sociedad González Méndez y Ca. consistían principalmente en bienes inmue-bles. Se ha alegado, sin embargo, que lo que el menor poseía no era un derecho á propiedad inmueble, sino un interés en la sociedad, y que las prescripciones del artí-culo 164 del Código Civil son inaplicables. Se ha dicho de igual modo que aunque la sección 2010 del Código de Enjuiciamiento Civil exigía autoridad judicial par-a *278la enagenación de las distintas clases de bienes, la causa de este pleito, sin embargo, con respecto á los padres, la referida sección 2010 fué derogada por haberse puesto en vigor posteriormente el art. 164.
Se puede aceptar que á menos que la una liaya sido derogada por la otra, la sentencia de la corte inferior lia debido confirmarse. La opinión de la mayoría de la Corte1, no descansa sobre ninguna decisión para su argumento principal, y pasa por alto los valiosos comentarios en su contra hechos por los eminentes comentaristas de cada uno de los Códigos, á saber, el Código Civil y el de En-juiciamiento Civil vigentes en la época del traspaso.
Los principios generales que rigen en la interpretación ó en la derogación de estatutos, tienen por objeto deter-minar la intención del legislador, y no son esencialmente distintos en los países españoles de lo que son en los Es-tados Unidos. En cualquiera de los dos cuando se afir-ma que un estatuto posterior por inducción necesaria deroga al anterior, la corte examinará ambos á fin de determinar que incompatibilidad ó contradicción existe entre ambos. Que la derogación por inducción no está favorecida, se deduce de la experiencia razonada de la humanidad. De modo que tanto puede deducirse del cri-terio de la opinión de la mayoría, como del de los comen-taristas de ambos Códigos, á los que me he referido.
Habiéndose alegado que las prescripciones especiales contenidas en el artículo 164 del Código Civil derogado, con respecto á los padres, las prescripciones generales de los artículos 2010 et seq. del Código de Enjuiciamiento Civil (cuyas secciones por sus términos incluyen á los padres) el principio más aplicable es aquél contenido en la página 743 del Volumen 26 de la segunda edición de la Enciclopedia Americana é Inglesa de Leyes,, á saber: “Una ley general será derogada, por tanto,'por otra ley especial subsiguiente cuando las dos no pueden prevale-*279cer juntas; pero si al interpretarlas de una manera razo-nada se ve que no son incompatibles y pueden sostener - se juntas, la lejr general no es derogada por la posterior.” Verdaderamente que esto no es más que la aplica-ción particular del principio que rige con respecto á la derogación de estatutos en general.
La Corte Suprema de los Estados Unidos en y arias decisiones lia declarado que la verdadera guía es la si-guiente: “Para que pueda hacerse la derogación de un estatuto por inducción ó incompatibilidad con otro posterior debe existir una verdadera contradicción entre am-bos estatutos de modo que no puedan prevalecer juntos.” Arthur v. Hower, 96 U. S. 140 McCool v. Smith 1 Black 459 v. United States, 16 Pet 342, United States v. Tynen, 11 Wall, 88.
Colocando pues estos dos estatutos uno al lado del otro no veo ninguna contradicción entre ellos. -Según se ha dicho, las secciones 2010 y siguientes no se refieren úni-camente á una clase particular de personas guardianes ó de- otra clase, sino. que clara y expresamente incluyen á los padres. Estas secciones exigen la autoridad judicial para la enagenación de cuatro clases distintas de bienes, y el 'artículo 164, que se discute, exige la misma autoridad para la primera de estas clases, haciendo especial referencia á los padres.
Qué contradicción ó incompatibilidad existe de par-te del legislador que marca la necesidad de la au-torización judicial en caso de cualquiera enagena-ción particular de propiedad inmueble'? El sabio co-mentarista del Código Civil, Q. Mucius Scévola, precisa-mente es de parecer contrario al de la mayoría de la Corte. El dice en su comentario sobre la sección 164: “El Código en este artículo al exigir la autorización judicial, habla sólo de los bienes inmuebles pertenecientes á los hijos. El silencio respecto á los demás, ¿quiere decir *280que no es necesario tal requisito en cuanto á los mismos 'l Así habría que entender tal omisión si no existiese un precepto expreso que la supliera, como es el artículo 2011 de la repetida Ley de Enjuiciamiento Civil, que hace ex-tensiva la necesidad de licencia judicial para la enage-nación ó gravamen de los efectos públicos y valores de toda especie nominativos ó al portador, derechos de todas clases, alhajas, muebles 30 objetos preciosos que puedan conservarse sin menoscabo. ’ ’
“Ha de entenderse que este precepto ha sido derogado porque el Código no haga referencia alguna á él? De ninguna manera. La última es-una ley civil y sustantiva, la publicación de la cual qmede afectar solamente á las leyes del mismo carácter y no á aquellas de diferente naturaleza, ó sea las leyes adjetivas ó leyes que se refieren á procedimientos tales como la ley de procedimientos. Además la cláusula final derogatoria del Código hace que pierdan su vigencia únicamente aquellas leyes que cons-tituyen el derecho civil común, y esto, en materias que son objeto de la misma, cuya derogación, por lo tanto, no puede inferirse á leyes que, como la que estamos tratando, no forma parte del derecho civil común, y menos aún en materias que no son objeto del Código, y que por el contra-ído vienen á llenar una falta del mismo. Tal como lo en-tendemos el precepto del artículo 164- no es una modifica-ción de las prescripciones de la Ley de Procedimientos sino una ratificación de ella, pues aunque dicho precepto no estuviere establecido, la autorización judicial sería no obstante necesaria para poder enagenar ó gravar bie-nes de menores, toda vez que así lo requiere una ley cuín espíritu no ha sido alterado por la publicación del Có-digo. Como consecuencia de esto, las enagenaciones ó gravámenes de los bienes de menores mencionados deben efectuarse después de haber obtenido la autorización, etc.”
*281Igualmente -Manresa en sus comentarios al artículo 2010 y siguientes, dice: “Bienes de menores sujetos á la patria potestadEl artículo 164 del Código Civil, dice: (cítese dicho artículo). A este caso son aplicables el pre-sente artículo y los.cuatro siguientes en lo que se refieren á los jDadres. Aunque el Código hace mención solamente de bienes inmuebles, creemos extensiva la necesidad de' la autorización judicial á los demás bienes expresados en el presente art. 2011 (2010 en Puerto Pico), como tam-bién á la extinción de derechos reales de que habla el 2030 (2029 en Puerto Pico), por ser sus disposiciones complementarias de la del Código, y no haber en éste disposición alguna que lo prohiba.
Sánchez Pomán, citado más adelante deduce las mis-mas conclusiones.
Del informe del Registrador de la Propiedad, Andú-jar, insertado en la resolución de la Dirección Gleneral de los Registros Civil 3^ de la Propiedad 3^ del Notariado aparece que él consideró que/ ambos artículos eran apli-cables á la patria potestad, Jurisp. del Código Civil, To-mo 2o. de 1894.
Todas las autoridades consultadas están de acuerdo en que no es necesario obtener autorización judicial para enagenar ó gravar bienes de menores, excepción hecha, de los bienes inmuebles. Lo más que puede decirse es que mientras el Código de Enjuiciamiento Civil consi-deraba meramente formal la autorización judicial el Có-digo Civil en determinados sentidos, la consideró sustan-cialmente necesaria.
Si entiendo correctamente los razonamientos de la Cor-te, esto3^ de acuerdo con ella cuando afirma ó parece afir-mar que el Art. 164 en tanto en cuanto contiene una pro-hibición no debe ser aplicable. Nó se sostiene que este artículo pueda ser interpretado en el sentido de que pro-hiba otras enagenaciones de bienes que aquéllas com-*282qmendidas en sus términos. Pero no estoy de acuerdo con que sea aplicable al caso en cuestión la máxima í( ex-presio unius est exclusio alteriusUn caso en que es propia la aplicación de la regla expresio unius etc. es «1 de Wood vs. the United States, citado arriba.
.Al tratar de aplicar esta máxima á la derogación do leyes por deducción, parece que debe haber alguna in-congruencia ó incompatibilidad entre la cosa incluida y la excluida ó al menos alguna relación entre ellas (dis-. tinta de la de parí materia) que pudiera 'ser improbable, si no imposible su co-existencia como ley. Debe haber algo que pueda sugerir la intención de derogar. Uo es suficiente declarar que todas las leyes sobre enagenación de bienes de menores no emancipados están contenidas en determinado capítulo.
Sin embargo, el Ponente afirma que la intención del le-gislador al poner en vigor el capítulo 3 del Título 7 Li-bro 1 fue “ determinar el efecto de la autoridad paterna con respecto á los bienes de los hijos.” Suponiendo que sea este el verdadero sentido de la ley llevaría á uno á serias dificultades, sobre todo si las prescripciones del art. 2010 y siguientes han sido derogadas ]>ro tanto. El Captulo 3o. mencionado puede ser más cuidadosamente analizado sin que aparezca concesión alguna que se haga á los padres sobre los bienes de los hijos, aparte de la facultad de administrar y usufructuar- y la tácita facultad de enagenar los bienes á que se refiere el art. 164.
Es aquí donde parece que tiene aplicación la máxima expresio unius etc. Aquí no hay cuestión alguna de de-•rogatíión. Dicho .Capítulo 3o. expresa el derecho con respecto á los efectos de la patria potestad sobre los bie-nes de menores. Toda vez que se conceden las facultades de administración y usufructo, las demás relativas al dominio son excluidas, excepción hecha de las referidas en la sección .164. A menos que el Código Civil supla esta *283falta, no hay nada en el Código Civil que autorice la Ena-genación de propiedad alguna que no esté comprendida en el mencionado art. 164.
Con respecto á este punto citaremos á Sánchez Ro-mán Tomo V. Yol. II, 2da Edición, pág. 1149. Al discu-tir la enagenaeión de bienes de menores, dice: “En cuanto á la enagenaeión de bienes inmuebles, aunque el Código no se ocupa más que de la de los inmuebles, no es dudoso considerar subsistente y de aplicación la doctrina del expresado título II, Libro 3o., de la Ley de Enjuicia-miento Civil, y la de los minas. 2 á 4 del art. 2011; en cuan-to á los bienes muebles, efectos y valores, derechos y al-hajas que deben considerarse sometidos á este proce-dimiento de autorización judicial para su enagenaeión en los casos de pertenecer á personas menores de veinte y tres años, cualquiera que sea la situación legal en que se encuentren, de hallarse fuera de la patria potestad ó sometidas á ella; toda vez que la ley no dice más que “me-nores”, y para lo contrario sería preciso que existiera en el Código un artículo que facultara al padre para hacer la enagenaeión por sí ó mediante otros procedi-mientos de los que la Ley. de Enjuiciamiento Civil tiene, establecido en el expresado título; tanto más, cuanto que si el Código ha estimado indispensables las garantías de la justificación de la necesidad y utilidad, autorización judicial y audiencia del Ministerio Fiscal, para la enage-nación de bienes inmuebles, no hay razón alguna, antes al contrario, por el valor ni por su importancia, que pue-den ser mayores, para que suprima todo género de aque-llas en la enagenaeión de los mismos, y sería muy peli-groso y aventurado optar por tal inteligencia, visto el silencio de los textos del Código y olvidando los de la ley de Enjuiciamiento Civil.
Aunque el Código nada diga con respecto á este particular no ha de deducirse por esa razón presunción al-*284gima .en favor de la patria potestad. La tendencia más universal en todos los países en que se aplica el Derecho Romano ha sido la de limitar la patria potestad, especial-mente con respecto á los bienes de menores. Seévola en su introducción á los Comentarios al Título VII, dice: “De la patria potestad.” — De la patria potestad, institu-ción jurídica peculiar del derecho romano, sólo se con-serva el nombre.- Sus cualidades esenciales, sus requi-' sitos característicos han desaparecido; perdidos los unos en el transcurso del tiempo, borrados los otros por el legislador en pugna con las ideas dominantes en la socie-dad y época en que vivieron. Vuestro Código refleja, esa transformación. ’ ’
El mejor tratadista sobre la patria potestad puedo verse obligado á veces á recurrir al art. 2010 para poder encontrar autorización alguna con respecto á la enage-nación de bienes de menores cuando dichos bienes no sean de los comprendidos en los bienes inmuebles.
Si se tiene en cuenta que los verdaderos bienes en cues-tión son bienes inmuebles pertenecientes á la sociedad ha de sostenerse completamente la razón para la aplicación de la regla establecida en los artículos 164 y 2010 y si-guientes. El demandante pide que vuelvan las cosas al ser y estado que tenían y aunque esto pueda causar trasr torno en los asuntos de la sociedad, es una demanda equi-tativa.
Por las razones expuestas soy de opinión que debe confirmarse la sentencia del Tribunal inferior.